

Exhibit 10.3

 
Sixth Amendment to Amended and Restated Credit Agreement
 
 
This Sixth Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”) is entered into as of August 1, 2007 but effective as of June 30,
2007, by and among Learning Curve Brands, Inc. (formerly known as RC2 Brands,
Inc.) (“LCB”), Learning Curve International, Inc. (“LCI”), The First Years Inc.
(“TFY”), Racing Champions Worldwide Limited (“RCWL”; LCB, LCI, TFY, and RCWL
being referred to herein collectively as the “Borrowers”), Harris N.A., as
Administrative Agent, and the Lenders party hereto.
 
Preliminary Statements
 
A.     The Borrowers, the Lenders and the Administrative Agent entered into an
Amended and Restated Credit Agreement dated as of September 15, 2004 as
heretofore amended (the “Credit Agreement”).  All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
 
B.     The Borrowers have requested that the Required Lenders amend the Adjusted
EBITDA definition and to make certain other amendments to the Credit Agreement,
and the Lenders are willing to do so under the terms and conditions set forth
herein.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1.  
Amendments.

 
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
 
1.1.     The definition of “Adjusted EBITDA” appearing in Section 5.1 of the
Credit Agreement shall be amended and restated in its entirety to read as
follows:
 
“Adjusted EBITDA” means, with reference to any period, the sum of (a) the EBITDA
of the Company and its Subsidiaries for such period, plus (b) EBITDA of any
Person and its subsidiaries acquired pursuant to Section 8.9(i) hereof for such
period plus (c) adjustments associated with any Permitted Acquisition to the
extent reasonably acceptable to the Administrative Agent, plus (d) non-recurring
costs and extraordinary expenses incurred in connection with the recall of
specific components from the Thomas and Friends product line in an aggregate
amount not to exceed $15,000,000, plus (e) restructuring charges related to the
discontinued automotive collectibles business in an aggregate amount not to
exceed $14,503,000.
 
2.2.    Exhibit E to the Credit Agreement shall be amended and restated as set
forth on Exhibit E attached hereto.
 
1

--------------------------------------------------------------------------------


 
Section 2.  
Conditions Precedent.

 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
2.1.     The Borrowers and the Required Lenders shall have executed and
delivered this Amendment.
 
2.2.     Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
 
Section 3. 
Representations.

 
In order to induce the Lenders to execute and deliver this Amendment, the
Borrowers hereby represent to the Lenders that, as of the date hereof, the
representations and warranties set forth in Section 6 of the Credit Agreement
are and shall be and remain true and correct (except that the representations
contained in Section 6.5 shall be deemed to refer to the most recent financial
statements of the Company delivered to the Lenders) and the Borrowers are in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.
 
Section 4.   
Miscellaneous.

 
4.1.  Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms.  Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.
 
4.2.      This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement.  Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original.  This
Amendment shall be governed by the internal laws of the State of Illinois.
 
[SIGNATURE PAGES FOLLOW.]


2

--------------------------------------------------------------------------------


 
    This Sixth Amendment to Amended and Restated Credit Agreement is entered
into as of the date and year first above written.

 
 
Learning Curve Brands, Inc. (f/k/a RC2 Brands, Inc.)

 
Learning Curve International, Inc.

 
The First Years Inc., a Massachusetts corporation

 
Racing Champions Worldwide Limited



 
By   /s/   Curtis W. Stoelting

 
Name: Curtis W. Stoelting

 
Title:Chief Executive Officer of LCB and LCI,

 
President of TFY and Director of RCWL

 
 
 
3

--------------------------------------------------------------------------------


    
Accepted and agreed to as of the date and year first above written.
 
 
 
Harris N.A., in its individual capacity and
as Administrative Agent

 
 
By /s/   Karen L. Knudsen                                   

 
Name: Karen L. Knudsen

 
Title: Managing Director



 
National City Bank

 
 
By /s/   Todd Kostelnik                                   

 
Name: Todd Kostelnik

 
Title: Vice President



 
U.S. Bank National Association

 
 
By /s/   James N. DeVries                                   

 
Name: James N. DeVries

 
Title: Senior Vice President



 
LaSalle Bank National Association

 
 
By /s/   Michael F. Perry                                   

 
Name: Michael F. Perry

 
Title: First Vice President



 
Fifth Third Bank (Chicago), a Michigan Banking Corporation

 
 
By /s/   Kim Puszczewicz                                   

 
Name: Kim Puszczewicz

 
Title: Vice President



 
The Northern Trust Company

 
 
By /s/   Kanika Agarwal                                   

 
Name: Kanika Agarwal

 
Title: Commercial Banking Officer





4

--------------------------------------------------------------------------------


 


 
Associated Bank, N.A.

 
 
By /s/   Brett T. Rausch                                   

 
Name: Brett T. Rausch

 
Title: Vice President



 
Charter One Bank N.A.

 
 
By_____________________________

 
Its_____________________________



5

--------------------------------------------------------------------------------



